Citation Nr: 1228589	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-23 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for benign positional vertigo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 2005. 

This matter is on appeal to the Board of Veterans Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, among other things, granted service connection for benign positional vertigo and assigned a noncompensable disability rating, effective January 1, 2006.  At the same time the RO denied service connection for left Achilles tendonitis, and sinus bradycardia, chronic atypical chest pain.  The Veteran filed a notice of disagreement with respect to these issues in December 2006.  A July 2008 rating decision increased the rating for benign positional vertigo to 10 percent disabling and granted service connection for left Achilles tendonitis and assigned a noncompensable rating, effective January 1, 2006.  

On his January 2009 Substantive Appeal, as the Veteran indicated that he was satisfied with the appeal only regarding the issue of chronic chest pain, this matter is no longer on appeal.  At the same time, he perfected his appeal in regards to benign positional vertigo.  He also indicated that he was appealing the initial rating assigned for left Achilles tendonitis, which was treated as a notice of disagreement.  A statement of the case was subsequently issued in June 2010, however, the Veteran did not file a substantive appeal regarding an initial increased rating for left Achilles tendonitis and this matter is no longer on appeal.    

In June 2012, the Veteran testified before the undersigned at a video conference hearing before the undersigned; a transcript of that hearing is of record. 


FINDINGS OF FACT

The Veteran's benign positional vertigo is manifested by dizziness, loss of balance, and unsteadiness or staggering.


CONCLUSION OF LAW

Entitlement to an initial disability rating of 30 percent, but no more, for benign positional vertigo is warranted. 38 U.S.C.A. §1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.87, Part 4, Diagnostic Code 6204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The appeal for a higher initial rating for benign positional vertigo arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 
  
The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case. 
  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and treatment records from San Antonio Head & Neck Surgical Associates.  The Veteran also submitted additional records and written statements in support of his claim.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2012 video conference hearing, the undersigned Veterans Law Judge stated the issue on appeal.  Also, information was solicited regarding the severity of his benign positional vertigo symptoms, and whether there were any outstanding medical records available that would support his claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Veteran was provided with a VA examination in August 2005.  This examination report, along with the additional treatment records and lay statements in evidence, provide enough information regarding the symptoms of the Veteran's service-connected benign positional vertigo disability to appropriately adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's benign positional vertigo since the August 2005 VA examination.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Here, the Veteran's service-connected benign positional vertigo has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6204.  

Diagnostic Code 6204 assigns a disability rating of 10 percent for "occasional dizziness," and a disability rating of 30 percent for "dizziness and occasional staggering."  The Board notes that 30 percent is the highest schedular rating available under Diagnostic Code 6204.  The note in this diagnostic code indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87, Diagnostic Code 6204.  In this regard, the Veteran is already service connected for hearing loss as well as tinnitus.

On August 2005 VA examination, the Veteran reported occasional episodes of spinning that were related to leaning his head forward and backwards.  He did not report a change in ringing in his ears during these episodes.  The condition was reported to occur once every month or two and resolved quickly.  

In a June 2008 statement, the Veteran's wife reported that he had episodes of vertigo approximately 10-12 times per year.  Some of the episodes were severe in nature and caused nausea, vomiting, and the inability to stand without falling.  Other times the episodes were mild and resulted in dizziness with an inability to stand without the Veteran losing his balance.  He missed several weeks of work due to this condition because he could neither drive to work nor stand to teach, which was his primary job.  His medication (Meclizine) only temporarily masked his symptoms and made him very sleepy.  

In a June 2008 statement, D.S., a co-worker, reported that he remembered that the Veteran was unable to work on at least six occasions due to vertigo and there were several other occasions in which he was able to come to work, but was not able to teach.  On the occasions that the Veteran came to work with an onset of vertigo, he had difficulty with walking, talking, and maintaining his balance.  He would have to sit at his desk the majority of the day.  The medication that he took for his vertigo made him sleepy, lethargic, and unable to teach.  The onset of vertigo seemed to last about a week, and then the Veteran would return to normal and resume his teaching duties.  

N.H., another co-worker, reported, in a June 2008 statement, that there were at least 6 or 7 times in the past year in which the Veteran was unable to work due to his vertigo because he was either unable to drive to work or could not function as an instructor.  Sometimes he could drive to work with a mild bout of vertigo, but he still could not teach and stand in front of a class for prolonged periods of time because he could not keep his balance.  The symptoms of vertigo seemed to last a week or so and then he would be able to teach again.  While the disability may not always stop him from coming to work, it did hinder his ability to perform his teaching duties at times.  Other times, he remained at home and could not work at all.  

Treatment records from the San Antonio Head & Neck Surgical Associates (referred to from Brook Army Medical Center) included a September 2008 record that noted episodic, spontaneous vertigo.  There was an increase in the frequency of spells and they occurred when the Veteran was getting in and out of bed, but would last for days.  A November 2008 electronystagmography (ENG) and posturography report noted a history of the Veteran occasionally experiencing spells of Vertigo that may last over a week.  Between episodes, the Veteran constantly felt off balance.  The results showed a vestibular deficit in which the Veteran was expected to experience instability at any time information to both somatosensory and visual inputs was limited or missing.  A Brainstem Auditory Evoked Responses (ABR)/ Electrocochleography (ECOG) report revealed that retrocochlear involvement could not be ruled out on the left.  Otoacoustic Emissions (OAEs) indicated cochlear dysfunction on the left.  Cochlear Hydrops Analysis Masking Procedure (CHAMP) was negative for active cochlear hydrops on the left and WAVE V was absent on the left.  In January 2009, the Veteran had complaints of small short spells and mild vestibulopathy was noted.  Vestibular Evoked Myogenic Potential (VEMP) testing was asymmetrical.

On his January 2009 Form 9, the Veteran indicated that the submitted documentation, tests, and statements verify that the disease of benign positional vertigo was not as simple dizziness resolved by him keeping his head still.  The episodes of dizziness could be of varying degrees of dizziness with complete loss of balance, and the inability to stand and/or walk.  The episodes also included nausea and lasted as long as to weeks.  He reported that the condition could be completely disabling.   

During his June 2012 video conference hearing, the Veteran indicated that he was seeking a 30 percent disability rating.  He reported that he did not initially do a very good job of explaining the symptoms.  He stated that the symptoms were more than simple dizziness.  He added that depending on the severity of the onset, it could be very disabling.  At times, he could not drive a car, walk, or stand.  When it was really bad, he had nausea and vomiting and would have to lay in the fetal position.  He indicated that the episodes ranged in severity and duration.  He could have episodes as often as 10 to 12 a year, but averaged 6 to 8 times per year.  He reported that approximately one third of the episodes were severe in nature.  During a severe episode, he could not walk, would bounce off of the walls and stagger.  He described staggering as banging into the wall because he wasn't steady and couldn't walk straight.  He reported that this happened approximately three to four times per year.  He stated that sometimes the mild episodes lasted longer and up to an entire week, whereas the severe episodes lasted probably one or two days then would gradually get better.  He indicated that he could go to work when he had a mild episode, but would not function well.  During a severe episode, he would not do anything. 

The Veteran's wife testified to witnessing the Veteran staggering when he tried to walk.  She reported that he would hold onto the bedposts or the wall to make it from one point to the next.  Sometimes he would crawl to get to the restroom, because he would be incredibly disoriented and could not walk straight or even walk at all.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007). 

In this case, the Veteran is competent to report symptoms such as dizziness, nausea, staggering, and loss of balance because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Given his credible complaints of dizziness and staggering, combined with corroborating statements from his wife and co-workers, as well as the diagnoses of benign positional vertigo and objective findings of a vestibular deficit, absent WAVE V on the left side, cochlear dysfunction on the left side, asymmetrical VEMP testing, and retrocochlear involvement could not be ruled out on the left side, the Board finds that the Veteran has provided sufficient evidence to warrant the assignment of a 30 percent evaluation under Diagnostic Code 6204. 

Put another way, resolving all doubt in his favor, the competent and credible evidence supports a finding that the symptomatology associated with the Veteran's benign positional vertigo more closely approximates the criteria for a 30 percent rating.  As discussed above, a 30 percent rating is the highest (maximum) schedular rating available under Diagnostic Code 6204.  There is no alternate code for application. 

Notably, an evaluation under Diagnostic Code 6205 (Meniere's disease) is not proper because the Veteran does not have Meniere's disease.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran reported episodes of benign positional vertigo that included dizziness, nausea, loss of balance, and unsteadiness or staggering.  Additionally, he has been separately rating for bilateral hearing loss and tinnitus.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Finally, although the Veteran's symptoms of benign positional vertigo at times interfere his ability to teach or to drive to work, he has not submitted evidence of unemployability, or claimed to be unemployable, due to service-connected disorders.  The Veteran and his co-workers indicated that the Veteran missed 6 to 7 days of work due to vertigo and other times, he reported to work but was unable to teach, which was his primary duty.  His wife reported that he missed several weeks of work.  However, it has not been alleged or shown that the Veteran has had any periods of unemployment throughout the duration of the appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 









ORDER

Entitlement to an initial rating of 30 percent, but no higher, for benign positional vertigo is granted. 




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


